
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 2906
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Act of August 9, 1955, to
		  modify a provision relating to leases involving certain Indian
		  tribes.
	
	
		1.Leases involving certain Indian
			 tribesThe first section of
			 the Act of August 9, 1955 (25 U.S.C. 415), is amended—
			(1)in subsection (a), in the second sentence,
			 by inserting and land held in trust for the Kalispel Tribe of Indians,
			 the Puyallup Tribe of Indians, after the Kalispel Indian
			 Reservation; and
			(2)in subsection (b), by inserting ,
			 the Puyallup Tribe of Indians, the Swinomish Indian Tribal Community, or the
			 Kalispel Tribe of Indians after Tulalip Tribes.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
